AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                      MIDDLE District of TENNESSEE
                                                    )
              UNITED STATES OF AMERICA              )     JUDGMENT IN A CRIMINAL CASE
                          v.                        )
                                                    )
                                                    )     Case Number:         3:17-00213
                 YUSEFF ANTONIO ELIAS               )     USM Number:          25465-075
                                                    )
                                                    )     Steven Amster
                                                    )     Defendant’s Attorney
THE DEFENDANT:
X   pleaded guilty to count(s)      1-3 of the Information.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                     Offense Ended              Count
18 U.S.C.§371                     Conspiracy to commit Bank Fraud and Aggravated Identity Theft         7/2016                       1

18 U.S.C.§1344                    Bank Fraud                                                            7/21/2016                    2

18 U.S.C.§1344                    Bank Fraud                                                            7/21/2016                     3

       The defendant is sentenced as provided in pages 2 through             7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

X   Count(s) 4                                          X is        are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                      January 25, 2019
                                                                      Date of Imposition of Judgment




                                                                      Signature of Judge




                                                                      ALETA A. TRAUGER, U.S. DISTRICT JUDGE
                                                                      Name and Title of Judge


                                                                      January 28, 2019
                                                                      Date
AO 245B (Rev. 02/18)   Judgment in Criminal Case
                       Sheet 2 — Imprisonment
                                                                                                    Judgment — Page     2       of   7
 DEFENDANT:                  YUSEFF ANTONIO ELIAS
 CASE NUMBER:                3:17-00213


                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 12 months and 1 day as to each of counts 1-3 to run concurrently with each other, with credit for time served from 7/26/2016
 through 12/21/2016 on Rutherford County General Sessions Court, Murfreesboro, Tennessee Docket No. 2017CR72369 for
 conduct relating to the instant offense and which was dismissed.


      X   The court makes the following recommendations to the Bureau of Prisons:
          1. That defendant be housed in a federal facility close to southern Florida.




          The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender to the United States Marshal for this district:
              at                                    a.m.          p.m.        on                                            .
              as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          X   before 2 p.m. on        3/15/2019                           .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                          to

 at                                                , with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL




                                                                          By
                                                                                               DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3 — Supervised Release
                                                                                                      Judgment—Page     3      of        7
DEFENDANT:                 YUSEFF ANTONIO ELIAS
CASE NUMBER:               3:17-00213
                                                      SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
2 years as to each of counts 1-3 to run concurrently with each other.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                  The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.    X    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.    X    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.         You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release
                                                                                              Judgment—Page        4        of         7
DEFENDANT:                   YUSEFF ANTONIO ELIAS
CASE NUMBER:                 3:18-00213

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
      10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
AO 245B(Rev. 02/18)       Judgment in a Criminal Case
                          Sheet 3D — Supervised Release
                                                                                                                                           Judgment—Page              5        of            7
DEFENDANT:                     YUSEFF ANTONIO ELIAS
CASE NUMBER:                   3:17-00213

                                                 SPECIAL CONDITIONS OF SUPERVISION
1.       The defendant shall be on home detention for 6 months of supervision beginning as soon as practicable from time of sentencing or release from custody. While on home detention, the
         defendant is required to remain in his residence at all time except for approved absences for gainful employment, community service, religious services, medical care or treatment
         needs and such other times as may be specifically authorized by the United States Probation Office. Electronic monitoring may be used to monitor compliance at the direction of the
         U.S. Probation Office. The cost of electronic monitoring shall be waived due to the amount of restitution owed by the defendant.

2.       The defendant shall pay restitution in an amount totaling $707,599.05, jointly and and severally, with related defendants Alexis Salgueiro-Rodriguez (3:17CR–211-1), Alain Rivero-
         Rodriguez (3:17CR00210-1), Luis Enrique Vazquez-Pedroso (3:17CR00212-1), Oscar De La Cruz (3:17CR00231-3), Daniel Martinez-Mazon (3:17CR00214-1), Emilio Rafael-
         Gomez (3:17-00231-1) and Yasel Nodarse (3:17-00231-2), to the victims identified below. Payments shall be sumitted to the Clerk, United States District Court, 801 Broadway,
         Nashville, Tennessee 37203. If the defendant is incarcerated, payment shall begin under the Bureau of Prisons’ Inmate Financial Responsibility Program. Should there be an unpaid
         balance when supervision commences, the defendant shall pay the remaining restitution at a minimum monthly rate of 10 percent of the defendant’s gross monthly income. No interest
         shall accrue as long as the defendant remains in compliance with the payment schedule ordered. Pursuant to 18 U.S.C. § 3664(k), the defendant shall notify the court and United States
         Attorney of any material change in economic circumstances that might affect ability to pay.


          Victim (addresses provided to Clerk’s office)                           Actual Loss (Restitution Amount)
          Bank of America                                                         $212,142.70
          JP Morgan Chase                                                         $229,945.94
          Regions Bank Corporate Security                                         $77,130.00
          Wells Fargo                                                             $177,434.78
          SunTrust Bank                                                           $917.70
          Chase Bank
                                                                                  $4,182.15
          US Bank                                                                 $1,835.40

          Ascend Federal Credit Union
                                                                                  $171.92
          Nashville Fireman’s Credit Union                                        $250.09
          Lorraine Heflin                                                         $50.00
          Bradley Sadler                                                          $50.00
          Cellular Sales                                                          $939.55
          Mid South Waffles, Inc. Dba Waffle House                                $49.87
          Taco Bell 2745                                                          $29.61
          Texas De Brazil Nashville                                               $450.00
          BP 877/MAPCO 3403                                                       $13.97
          Shell Oil                                                               $40.00
          Darden Restaurants dba Olive Garden 17517                               $90.00

          Genesco, Inc. Dba KFC 1575045 Opry Mills                                $147.47
          AJS Associates dbs KFC 1575045                                          $16.68
          Best Lockers, LLC                                                       $15.00
          T-Mobile 5920                                                           $951.62
          Tennessee Employees Credit Union                                        $563.43
          The Tennessee Credit Union                                              $181.17
                                                                                  $707,599.05
          Total:


3.       The defendant shall furnish all financial records, including, without limitation, earnings records and tax returns, to the United States Probation Office upon request.


4.       The defendant shall not incur new debt or open additional lines of credit without the prior approval of the United States Probation Office until all monetary sanctions are paid.
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                        Judgment — Page        6   of       7
 DEFENDANT:                       YUSEFF ANTONIO ELIAS
 CASE NUMBER:                     3:17-00213
                                                CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                     JVTA Assessment*                   Fine                       Restitution
 TOTALS           $ 300                        $                                 $                             $ 707,599.05


       The determination of restitution is deferred                  . An Amended Judgment in a Criminal Case (AO 245C) will be entered
 until after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                               Total Loss**                            Restitution Ordered                  Priority or Percentage
 See list in Special conditions                     $707,599.05                                  $707,599.05




 TOTALS                              $                  707,599.05           $                   707,599.05

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for               fin          restitution.
            the interest requirement for                fine         restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet 6 — Schedule of Payments
                                                                                                                        Judgment — Page          7       of          7
 DEFENDANT:                  YUSEFF ANTONIO ELIAS
 CASE NUMBER:                3:17-00213


                                                           SCHEDULE OF PAYMENTS

 Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X    Lump sum payment of $ 707,899.05                          due immediately, balance due (special assessment and restitution)

                 not later than                                           , or
                 in accordance with              C           D,            E, or            F below; or

 B         Payment to begin immediately (may be combined with                          C,            D, or          F below); or

 C         Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

 D         Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

 E         Payment during the term of supervised release will commence within                (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

 F         Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 X    Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.
      Alexis Salgueiro-Rodriguez (3:17CR–211-1), Alain Rivero-Rodriguez (3:17CR00210-1), Luis Enrique Vazquez-Pedroso (3:17CR00214-1), Oscar De La Cruz (3:17CR00231-3),
      Daniel Martinez-Mazon (3:17CR00214-1), Emilio Rafael-Gomez (3:17-00231-1) and Yasel Nodarse (3:17-00231-2)




      The defendant shall pay the cost of prosecution.

      The defendant shall pay the following court cost(s):

 X    The defendant shall forfeit the defendant’s interest in the following property to the United States:
      By Consent Order of Forfeiture consisting of U.S. Currency Money Judgment in the Amount of $707,599.05 (Docket No. 46)


 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
